Citation Nr: 0711585	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of service-connected right knee disorder, 
evaluated as 10 percent disabling from July 3, 2003.

2.  Evaluation of service-connected right knee disorder, 
evaluated as 20 percent disabling from December 23, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted service connection for a right 
knee disorder and rated it as 10 percent disabling effective 
July 3, 2003.  In a June 2006 rating decision, the RO 
assigned the veteran's service connected right knee disorder 
a 20 percent disability rating, effective December 23, 2005.  
Therefore, the issues on appeal are as listed on the first 
page of this Remand.

The veteran testified before the undersigned Acting Veterans' 
Law Judge at a videoconference hearing in January 2007.  A 
transcript of that testimony is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board finds that a remand is required because 
the veteran notified VA for the first time at his January 
2007 hearing that he is in receipt of Social Security 
Administration (SSA) disability and a request for these 
records has not been made by VA.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); Also see Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992) (VA has a 
duty to assist in gathering SSA records when put on notice 
that the veteran is receiving SSA benefits.).  

Next, the Board notes that when examined by VA in May 2006, 
the veteran reported that he was treated with cortisone 
injections for his knees in December 2005, February 2006, and 
May 2006.  However, a review of the record on appeal only 
shows his treatment surrounding a December 2005 injection 
(see private treatment records from Peter F. Holmes, M.D.).  
Therefore, on remand, another request should be made for any 
of the veteran's outstanding treatment records, including any 
held by Dr. Holmes.  See 38 U.S.C.A. § 5103A(b).  

Lastly, the Board finds that a remand is required to provide 
the veteran with another VA examination because neither the 
September 2003 nor the May 2006 VA examination report is 
sufficient to rate the severity of his right knee disorders 
under potentially applicable rating criteria because neither 
examiner provided an opinion as to the degree to which the 
veteran's objectively confirmed right knee pain further 
limited his right knee motion.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995) (when 
evaluating loss of motion the examiner must consider the 
degree of functional loss caused by pain).

When readjudicating these claims, the RO should be mindful of 
the United States Court of Appeals for Veterans Claims 
(Court) holding in Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), as well as VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
which allows claimant's who have arthritis and instability of 
the knee to receive separate disability ratings under 
Diagnostic Code 5010 (traumatic arthritis) and Diagnostic 
Code 5257 (recurrent subluxation or lateral instability).  
The RO should also be mindful of VAOPGCPREC 9-2004, which 
allows claimant's to receive separate disability ratings 
under Diagnostic Code 5260 (limitation of flexion) and 
Diagnostic Code 5261 (limitation of extension) for the same 
knee. 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain a copy of 
the veteran's SSA's decision and copies 
of the records on which it is based.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit the 
records for VA review.  Because these are 
Federal records, if they cannot be 
secured a written unavailability 
memorandum should be prepared and added 
to the claim's folder.  

2.  The RO, after obtaining any needed 
authorizations from the veteran, should 
obtain all of the veteran's outstanding 
treatment records including any held by 
Peter F. Holmes, M.D., and all records 
prepared in connection with his February 
2006 and May 2006 cortisone treatments.  
If any pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claim's file and the veteran notified in 
writing.

3.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The claim's folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including x-
rays, must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest Automated Medical Information 
Exchange (AMIE) worksheet for rating knee 
disabilities the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any right knee disability.

In addition to any other information 
required by the AMIE worksheet, the 
examiner should answer the following 
questions:

a.  Does the veteran have lateral 
instability and/or recurrent 
subluxation of the right knee?  If 
so, is the lateral instability 
and/or recurrent subluxation 
"slight," "moderate," or "severe?"

b.  Does the veteran have x-ray 
evidence of right knee arthritis?

c.  In accordance with DeLuca, 
supra, the examination report should 
include complete range of motion 
studies of the right knee and state 
at what degree of extension and 
flexion the veteran starts to 
experience right knee pain.  The 
examiner should also discuss the 
presence or absence of any weakened 
movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the 
veteran describes flare-ups of pain, 
the examiner should offer an opinion 
as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an 
opinion as to the nature and extent 
of any additional disability during 
a flare-up, that fact must be so 
stated, and an explanation provided 
why such an opinion cannot be 
provided.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by the RO/AMC, as well as who 
has the duty to request evidence, then 
such development must be undertaken by 
the RO/AMC in accordance with the Court's 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).

5.  Thereafter, the RO/AMC must 
readjudicate the veteran's claims.  The 
RO/AMC is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent including VAOPGCPREC 23-
97, VAOPGCPREC 9-98, and VAOPGCPREC 9-
2004.  If any of the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the statement of the 
case and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


